                  Case 5:20-mj-00896 Document 1 Filed on 02/29/20 in TXSD Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                      SouthernDistrict
                                                  __________   Districtofof__________
                                                                            Texas

                  United States of America                            )
                             v.                                       )
                                                                      )       Case No.
                    Kateryna SAMARSKA (21)                            )                               L-20-MJ-
                             Ukraine                                  )
                                                                      )
                                                                      )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 February 28, 2020                 in the county of                     Webb                   in the
    Southern          District of             Texas              , the defendant(s) violated:

            Code Section                                                         Offense Description
             18 USC 1544
                                             did willfully and knowingly use, or attempt to use, a passport issued or designed for the use of
                                             another;




         This criminal complaint is based on these facts:
On or about February 28, 2020, at approximately 3:02 pm, defendant a Ukraine citizen, applied for admission into the United States at
the Juarez Lincoln Port of Entry in Laredo, Texas, as a passenger in a bus. At primary inspection, defendant presented a United States
Passport Card bearing the name and photo of J.K. and claimed to be such person, a United States citizen to CBP Officer Y. Ortiz.
Defendant stated that she was going back home to San Antonio, TX. The defendant was asked where she was born and if the document
she presented belonged to her. The defendant replied that she was born in Los Angeles, California and affirmed that the document was
hers. Due to a facial mismatch the defendant was escorted to secondary as a possible documented false claim to US citizenship. At
secondary, queries on the defendant’s fingerprints revealed her true identity as being Kateryna SAMARSKA, a citizen of Ukraine born
on June 14, 1987. CBP queries also revealed that the defendant had been denied a United States tourist visa at the U.S. Embassy in
Ukraine on two previous occasions. Facts are based on the defendant's statements and records of Customs and Border Protection. The
defendant was paroled into the United States and an Immigration hold has been placed.


             Continued on the attached sheet.
                                                                                                   /s/ Cynthia C. O'Bryant
                                                                                                    Complainant’s signature

                                                                                      Cynthia C. O'Bryant, CBP Enforcement Officer
                                                                                                     Printed name and title

Sworn to before me and signed in my presence.


Date:          March 02, 2020
                                                                                                        Judge’s signature

City and state:                   Laredo, Texas                                           Sam Sheldon                  ,U.S. Magistrate Judge
                                                                                                     Printed name and title
